CONTRACT AMENDMENT NO. 1
Between
TXI OPERATIONS LP
AND
AMEC-ZACHRY CONTRACTORS
FOR THE HUNTER CEMENT PLANT, NEW BRAUNFELS, TEXAS


This Contract Amendment No. 1 (the “Amendment”) is made effective the 17th day
of August, 2009 (“Effective Date”) as an amendment to that certain Contract and
All Exhibits by and between AMEC-ZACHRY CONTRACTORS, a Joint Venture between
Zachry Construction Corporation, now known as Zachry Industrial, Inc. and AMEC
E&C Services, Inc. with its principal office at 527 Logwood, San Antonio, Texas
78221, (hereinafter called "Contractor"), and TXI OPERATIONS LP, a Delaware
limited partnership with its principal office at 1341 W. Mockingbird Lane,
Dallas, Texas 75247, (hereinafter called "Owner)",as such Contract has been
amended to date by fully executed Change Orders numbered 00001 through 00006,
inclusive (the “Contract”).


WHEREAS, in December, 2008, Owner determined, in its sole discretion and through
no fault of Contractor, that the Work, as partially executed by Contractor,
should be brought to an early completion by reducing the original scope of Work
in order to provide short term cash savings to Owner; and,


WHEREAS, Owner and Contractor executed Change Order 00004, dated January 19,
2009, so as to amend the description of the Work to be performed under the
Contract, primarily by elimination of certain tasks from the scope of the Work,
and the addition of certain tasks related to the orderly conclusion of Work
previously performed; and,


WHEREAS, per the terms of Change Order 00004, the Parties agreed that Contractor
will complete the Work, as such term was amended by such Change Order 00004;
and,


WHEREAS, neither the Contractor nor the Owner is in default under the Contract;
and,


WHEREAS, the Parties have resolved all outstanding change order requests as of
the Effective Date hereof to their mutual satisfaction and there are no payment
obligations, pending change orders or other unresolved issues between the
Parties, except for the final payment of the balance of the Contract Price in
the amount of $300,000, as further set out in Article 2 below; and,


WHEREAS, the Parties have determined that due to Owner’s decision to leave
certain elements of the Project unfinished and not operational, it is in the
Parties’ best interest to clarify that the Work has been concluded under the
Contract, except for any continuing obligations of the Parties that survive per
the terms of the Contract unless specifically released by this Amendment.
 
NOW, THEREFORE, for and in consideration of the mutual obligations and promises
hereinafter set forth, Contractor and Owner agree to amend the Contract as
follows:


Article 1.  Conclusion of the Work under the Contract


A.           The Owner and Contractor agree that the Work specified under the
Contract shall be deemed to be complete as of the close of business on May 15,
2009 (the “Completion Date”).  The obligations set forth in Article 1. B. shall
be enforceable in accordance with the terms of the Agreement as originally
written, including dispute resolution provisions set forth in the Contract.


Page 1 of 4

--------------------------------------------------------------------------------


B.           In addition to any other obligation which by its terms in the
Agreement is intended to survive Mechanical Completion, the following
obligations of the Parties shall survive the Completion Date, and shall continue
in effect until such time as Owner and Contractor have fulfilled such
obligations:
 


1)  Contractor will provide the warranty set forth in Sections 6.27.1. 6.27.2,
6.27.3, 6.27.4 6.27.5, 6.27.6, and 6.28 of the Contract, beginning on the
Completion Date specified above, for all Work as such term has been modified and
amended by Change Order #0004, except for the gearboxes located in Area 5F1 for
which no warranty, express or implied, is provided by Contractor.  For purposes
of commencement of the Warranty Period, the Work will be deemed to be complete
on the Completion Date, and the Warranty Period will run for twelve (12) months
from the Completion Date specified in this Amendment.


2)  Not by way of limitation, Sections 6.5, 6.6.1, 6.21, 6.27.1-6.27.6, 6.28,
6.29, 6.31, 6.39, 7.1, 7.4, and Article 8 of the Contract shall survive
conclusion of the Work under the Contract or other termination of the
Contract.  Sections 6.27.5 and 6.27.6 shall survive conclusion of the Work, but
shall not be applicable to the extent Contractor is not required to deliver or
install an item as a result of Change Order #0004.


3)  The parties agree that Contractor has provided to Owner the required
drawings, maintenance manuals, and specifications noted in Change Order #00004
Scope of Work.


Article 2.  Finish Mill Gearboxes and Final Payment


As of the Effective Date hereof, Owner has not executed an Acceptance
Certificate as to one remaining area of the Scope of Work, referred to in Change
Order 00004 as Area 5F1, which is the Finish Mill. The Parties acknowledge and
agree that they have resolved this item as follows:


 
1)
Owner will Sign the Final Punchlist Item for Area 5F1 and return to Contractor.

 
2)
Owner will Sign the 5F1 Area Acceptance Certificate, the last remaining such
form for the entire scope of work according to Change Order No. 00004, and
return to Contractor.

 
3)
Owner will issue an invoice to Contractor for $1.2MM to reimburse owner for
Owner’s purchase and installation of new gear boxes.

 
4)
Owner will net their $1.2MM invoice against the $1.5MM balance of the Contract
Price.

 
5)
Owner will pay Contractor $.3MM balance due to Contractor.



Owner agrees that the deduction of $1.2MM is in full satisfaction for any costs
it has incurred or may incur in the future in connection with the gear boxes,
and by executing the Area 5F1 Acceptance Certificate, Owner releases Contractor
from any liability for costs that have been incurred or which may be incurred in
the future with regard to said gear boxes.  The parties expressly agree that
Contractor has no warranty obligations to Owner whatsoever for the replacement
gear boxes or their subsequent installation or performance.




Article 3.  Substantial Completion and Mechanical Completion


A.           Section 1.1(1) of the Contract shall be amended to replace the
phrase “Mechanically Complete new 3850 short tons per day” with the phrase
“partially complete new 3850 short tons per day”.


Page 2 of 4

--------------------------------------------------------------------------------


B.           The Parties agree that the definition and references to
“Substantial Completion” in the original contract are deleted and replaced in
each place that they occur by the “Acceptance Certificate by Area” as described
in Change Order #0004.


C.           The Parties further acknowledge that the list of items to be turned
over to Owner under “Mechanical Completion” has been substantially modified and
shortened by Change Order 00004; and the event of Mechanical Completion is
deemed to be completed as of the Completion Date specified in this
Amendment.  Execution by Owner of Acceptance Certificates by Area will reflect
Owner’s certification that Contractor has successfully completed each area of
Work.


Article 4.  Pass-Through Warranties


Contractor has provided Owner with certain information regarding warranties
provided by its subcontractors or vendors with respect to equipment or materials
included within Contractor’s scope of Work to the extent Contractor was able to
procure such warranties prior to the termination of those subcontracts and
purchase orders or purchase agreements. A list of such subcontractors or vendors
and associated warranties is attached hereto as Exhibit A.  Contractor
represents and warrants to Owner that the warranties provided in the attached
list were the only warranties that were reasonably available (as required by
Section 6.28 of the Agreement).  Contractor will remain obligated to administer
such warranties as specified in Section 6.28 of the Agreement during the
Warranty Period specified in Article 1(B)(3) above, will assign such warranties
to Owner upon conclusion of such Warranty Period, and shall otherwise continue
to perform its obligations as specified in Section 6.28 of the Agreement.






(Signature Page Follows)
 
Page 3 of 4

--------------------------------------------------------------------------------


Signature Page for the Contract Amendment No. 1
Between TXI Operations LP and AMEC-Zachry Contractors
For the Hunter Cement Plant, New Braunfels, Texas
 
 

 
TXI OPERATIONS LP
   
AMEC-ZACHRY CONTRACTORS,
   
By:  TXI Operating Trust, its general partner
   
a Joint Venture between
                 
Zachry Industrial, Inc.
             
By:
/s/ George Eure
 
By:
/s/ Steven K. Brauer    
  (Signature)
   
(Signature)
               
George Eure
   
Steven K. Brauer
   
(Printed Name)
   
(Printed Name)
             
Title:
VP Engineering
 
Title:
Construction Group President
 
Date:
8/14/09
 
Date:
8/14/09
                   
and
                     
AMEC E&C Services, Inc.
               
By:
/s/ Timothy P. Gelbar
       
(Signature)
                   
Timothy P. Gelbar
       
(Printed Name)
                  Title:
President, Power & Process Americas
               
Date:
8/17/09
 

 
 
Page 4 of 4

--------------------------------------------------------------------------------

 
 